Citation Nr: 1812778	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-07 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California
 
 
THE ISSUES
 
1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder.  
 
2. Entitlement to service connection for a right knee disorder, to include right knee osteoarthritis.
 
3. Entitlement to service connection for tinnitus. 
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
ATTORNEY FOR THE BOARD
 
Paul J. Bametzreider, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from May 1986 to January 1990. 
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified in October 2016 before the undersigned. A transcript of the hearing is associated with the claims file. 
 
 
FINDINGS OF FACT
 
1. An unappealed July 2009 rating decision denied entitlement to service connection for a right knee disorder.
 
2. Evidence received since the unappealed July 2009 rating decision relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for a right knee disorder.
 
3. A right knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and right knee arthritis was not compensably disabling within one year of the Veteran's discharge from active duty.
 
4. Tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident in service, and was not compensably disabling within one year of the Veteran's discharge from active duty
 
CONCLUSIONS OF LAW
 
1. The July 2009 rating decision denying entitlement to service connection for a right knee disorder is final; however, new and material evidence has been received to reopen the claim. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 20.1100 (2017).
 
2. A right knee disorder was not incurred inservice, and arthritis of the right knee may not be presumed to have been so incurred. 38 U.S.C. §§ 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).
 
3. Tinnitus was not incurred inservice and may not be presumed to have been so incurred. 38 U.S.C. §§ 1112, 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).
 
Right knee osteoarthritis
 
The Veteran asserts that he has a right knee disorder resulting from an injury suffered during active-duty service.
 
Entitlement to service connection for a right knee disorder was first denied in a July 2009 rating decision on the basis that the claimed condition was not shown to have been incurred in or to be otherwise related to service. The July 2009 rating decision was not appealed, and it is final. 38 U.S.C. § 7105; 38 C.F.R. § 20.1100.
 
The Veteran submitted a claim to reopen the issue of entitlement to service connection for a right knee disorder in September 2012. A previously denied claim may be reopened by the submission of new and material evidence. 38 U.S.C. § 5108; 38 C.F.R. § 3.156. Evidence is new if it has not been previously submitted to agency decision makers. Id. Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. 

The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).
 
In September 2012, VA received an undated statement from A.D. who stated that he witnessed the Veteran's knee injury in June 1989. A.D. reported that he and the Veteran were playing basketball when the appellant tripped and "fell to the ground really hard." A.D. recalled that he immediately drove the Veteran for treatment. A.D. stated that "ever since that day [the Veteran] has complained of pain in the knee and that it popped out a lot." A.D. recalled that "we would be walking to chow hall and [the Veteran's] knee would pop [and] he would fall to his face." This evidence is presumed credible for the limited purpose of reopening the claim.  See 38 C.F.R. § 3.156 (a). The September 2012 letter from A.D. bears on the contested issue of an in-service etiology of the Veteran's right knee osteoarthritis. 
 
Given the low threshold for reopening a claim, Shade, the Board finds that there is new and material evidence of record which relates to the unestablished etiological element, necessary to substantiate the appellant's claim. As this evidence raises a reasonable possibility of substantiating the claim, it is new and material.  The claim of entitlement to service connection for a right knee disorder is therefore reopened. 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).
 
Having found new and material evidence sufficient to reopen the claim of entitlement to service connection for a right knee disorder, the Board will address the claim of entitlement to service connection for a right knee disorder, to include right knee osteoarthritis on the merits. 
 
Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
 
Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d).
 
For certain chronic diseases such as arthritis a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from active duty.  38 C.F.R. §§ 3.307, 3.309.
 
The Veteran asserts that his current right knee disorder was caused by a June 1989 injury which occurred while playing basketball as part of required in-service physical training. 
 
A June 1989 service treatment record supports that the Veteran twisted his right knee while playing basketball the previous day. The knee was noted to exhibit swelling, and it reportedly "popped" once and gave way that morning. The Veteran was prescribed ice, pain medication and rest, and instructed not to run for six days.  The assessment was a knee sprain.

A review of the remaining service treatment records reveals that they are silent for any further complaints or treatment for any right knee disorder. 

Private and VA treatment records are similarly silent for any treatment of a right knee condition prior to December 2002. At that time the Veteran sought private treatment for right knee pain, which was reportedly "[first] noted when jumping out of high siding vehicle [one month] ago." That note further indicated that that the Veteran "denied prior [medical history] to this area." Similarly, January 2003 VA treatment records noted a one month history of right knee pain. In one such record, the Veteran reported that he "landed funny on [right] knee one month ago, heard a pop and since then has had [right] knee pain and swelling."
 
A May 2009 VA treatment record noted "pain in the knees for 20 years." 
 
In September 2012 the Veteran submitted several undated statements from himself and fellow service-member A.D. In one such statement, the Veteran reiterated his report of the June 1989 injury and stated that his right knee pain "began after that basketball incident." He also stated that that "I was not even given crutches or given the proper time to heal. I was to ... [report to] ... remedial [physical training] the very next day." A.D. reiterated the Veteran's contention that he hurt his right knee at remedial physical training and was given pain pills "and nothing else." In another statement, A.D. recalled that the Veteran tripped and "fell to the ground hard" and that "ever since that day [the Veteran] has complained of pain in the knee and that it popped out a lot."
 
In April 2014, the Veteran submitted an additional statement from A.D. who reiterated previous assertions regarding the in-service injury, but added that the Veteran was treated with "pain killers and crutches for [two] to [three] weeks." In that correspondence, A.D. also stated that he and the Veteran did not have contact between 1990 and 2012. 
 
At his October 2016 Board hearing, the Veteran reiterated previous descriptions of his June 1989 injury, but this time reported that the injury had occurred when someone else fell on his knee. 
 
The Veteran was provided a VA examination with regard to the claimed right knee disorder in June 2012. Following that examination the examiner diagnosed right knee osteoarthritis, and opined that the condition was less likely than not related to active-duty service. The examiner noted that the record did not document objective findings consistent with a "high energy" or "chronic repetitive injury" to the right knee, and stated that in the absence of such findings, a post-traumatic or chronic inflammatory process was unlikely. The examiner further noted that aggregate micro trauma over less than ten years would be insufficient to initiate and sustain a posttraumatic or chronic inflammatory process.
 
The Board does not find the testimony of the Veteran or A.D. to be credible. In this regard, as laypeople, the Veteran and A.D. are competent to address the history of the claimant's injury, symptoms and treatment as they experienced them. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Veteran's statements that his right knee disorder began following the 1989 injury are contradicted by his own statements to VA and private treatment providers in December 2002 and January 2003 that right knee pain had begun recently without any pertinent prior medical history. While A.D. reported that the Veteran exhibited ongoing symptoms "ever since" the 1989 injury, A.D. later admitted that he had no contact with the Veteran between 1990 and 2012. 
 
While the service treatment records do support that an acute right knee injury occurred in service, the Veteran and A.D. have given contradictory reports of events following the injury. Both the Veteran and A.D. have asserted that the claimant was immediately taken for treatment following the injury, however the relevant June 1989 service treatment record noted that the injury occurred the previous day. The Veteran reported that he was put on profile, but also stated that he returned to physical training the following day. The Veteran specifically stated that he was not given crutches following the injury but A.D. later reported that the Veteran was given crutches for two to three weeks. The Veteran and A.D. have stated that the injury occurred when the Veteran tripped and fell, however, at the October 2016 Board hearing, the Veteran stated that someone else fell on him. 
 
Based on the foregoing inconsistencies, the Board finds that the statements of the Veteran and A.D. are not credible and they are afforded no probative value. See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).
 
The Board also assigns low probative value to the May 2009 VA treatment record noting a self-reported 20 year history of right knee pain. Even though such history was provided in the course of medical treatment, the Board finds that it is not credible. That claimed history is contradicted by prior statements which were also given in the course of medical treatment in December 2002 and January 2003. Moreover, the 2009 history was first reported during the course of a claim for benefits, while the earlier histories were given prior to such claim. See Pond v. West, 12 Vet. App. 341, 345 (1999); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a monetary interest may affect the credibility of testimony). 
 
Turning to the merits of the claim, the Board first notes that there is no competent evidence that right knee osteoarthritis began in service, or that right knee arthritis was manifested to a compensable degree within one year of separation from active duty. Therefore, the presumption regarding chronic diseases is not applicable here. See 38 C.F.R. §§ 3.307, 3.309.
 
As regards direct service connection, the most probative evidence is the June 2012 VA examination. That examiner opined that the Veteran's right knee osteoarthritis was less likely than not related to his period of active-duty service, to include either due to the claimed injury, or the aggregate of micro traumas during the pertinent period.  There is neither competent medical evidence of record to contradict the findings of the June 2012 VA examiner, nor is there any credible lay evidence of record to support the Veteran's contention of continuity of symptomatology since the June 1989 injury. Thus, the preponderance of the evidence is against the claim.
 
The Board has also considered the theory raised by a July 2014 Social Security Disability examiner that the Veteran's bilateral knee disorders were etiologically related to his overweight status. The Veteran has argued that his excessive weight was incurred inservice or caused by his service-connected posttraumatic stress disorder. In this regard, the Veteran was denied service connection for weight issues in a July 2009 rating decision.  Moreover, VA's General Counsel in a binding precedent opinion held that obesity is not a disease or injury for the purposes of 38 U.S.C. § 1110, 1131. VAOPGCPREC 01-2017 (January 6, 2017). The Board is bound by that opinion. See 38 U.S.C. § 7104 (c) (2012). Hence, even if the claimant's posttraumatic stress disorder caused his weight issues and if weight issues caused or aggravated his knee disorder, obesity cannot be service connected.  Thus, this theory of entitlement to service connection for a right knee disorder does not provide a basis to grant the claim.
 
For the foregoing reasons, the claim is denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990)
 
Tinnitus
 
The Veteran asserts that tinnitus was incurred during active-duty service as a result of noise injury from a hand grenade explosion without ear protection, as well as noise exposure during active-duty service as a computer/machine operator. 
 
The Veteran's service treatment records are silent for any complaints of tinnitus. The first documented report of tinnitus by the Veteran is in a September 2012 statement made in pursuit of the present claim. In that statement, the Veteran described a June 1986 incident in which he threw a live grenade without hearing protection and was left with ringing in the ears. The Veteran also stated that as a computer operator he worked four to eight hours daily with loud impact printers. He stated that after two years he was informed by his supervisor that he was required to wear ear protection while working with the printers. 
 
At the Veteran's October 2016 Board hearing he testified that he was exposed to noise from impact printers, laser printers, and air conditioning. He reported that during service there were signs instructing in his work space directing that hearing protection was required but that he was never issued hearing protection. 
 
In December 2012 the Veteran was provided a VA examination with regard to his claimed tinnitus. There, the examiner opined that it was less likely than not that tinnitus was related to active-duty service. The examiner noted the Veteran's report of throwing a live grenade without hearing protection and of working as a computer/machine operator. However, the examiner observed that hearing was within normal limits on examination in March 1986 and August 1988 and that there was no evidence of acoustic trauma or the appellant suffering a noise injury in the record.  The examiner also noted the absence of any complaint of tinnitus during service. 
 
The Board finds that the Veteran's lay testimony regarding his claimed tinnitus is not credible, based on his contradictory statements. In this regard, the Veteran's DD 214 supports that he worked as a computer/machine operator inservice. In September 2012 the Veteran stated that he worked for two years in a high noise environment before being informed by a supervisor that he was required to wear hearing protection. By contrast, at his October 2016 hearing he stated that he was never issued hearing protection. As such, the Veteran's description of in-service noise exposure is inconsistent. 
 
The Veteran also asserted that his tinnitus began in June 1986 when he threw a live grenade without hearing protection. The record does not independently corroborate this event, or the onset of tinnitus at that time. Given the Veteran's pattern of inconsistent testimony regarding this claim as well as the numerous inconsistencies in his testimony regarding the claim for a right knee disorder discussed above, the Board does not accept the Veteran's testimony as credible. See Buchanan v. Nicholson, 451 F.3d. 1336 (Fed. Cir. 2006) (noting that the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).
 
Turning to the merits of the claim, the Board observes that as an organic disease of the nervous system, tinnitus is a disorder which, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. 38 C.F.R. §§ 3.307, 3.309. However, given that the Veteran's statements are not considered credible, there is no credible evidence that tinnitus began in service, or manifested to a compensable degree within one year of separation from active duty. Therefore, the presumption regarding chronic diseases is not applicable here. See 38 C.F.R. §§ 3.307, 3.309.
 
As regards direct service connection, the most probative evidence of record is the December 2012 VA examination. That examiner found that tinnitus was less likely than not incurred in service, due to the absence of evidence of acoustic trauma, noise injury or tinnitus complaints therein. As the Veteran's testimony regarding an in-service onset of tinnitus is not taken as credible for the reasons outlined above, no competent, credible evidence of record contradicts the findings of the December 2012 VA examiner. As such, the totality of the evidence of record preponderates against the claim.
 
For the foregoing reasons, the claim is denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert, 1 Vet.App. 49.
 
 
ORDER
 
New and material evidence having been submitted, the claim of entitlement to service connection for a right knee disorder is reopened.
 
Entitlement to service connection for a right knee disorder, to include osteoarthritis is denied. 


 
Entitlement to service connection for tinnitus is denied. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


